Citation Nr: 0006904	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-49 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
headaches, currently rated as 30 percent disabling, to 
include entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased evaluation in excess of 30 percent for 
service-connected headaches (classified as mixed 
cephalalgia).  


FINDINGS OF FACT

1.  The veteran's service-connected headaches are not of such 
severity as to be productive of severe economic 
inadaptability.

2.  The veteran's headaches do not present an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for headaches (mixed cephalgia) have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999).

2.  The evidence does not warrant referral of this claim for 
consideration of an extraschedular rating for service-
connected headaches.  38 C.F.R. § 3.321(b)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in April 
1970, he was involved in a motor vehicle accident and 
sustained a cerebral concussion.  In May 1979, he filed a 
claim for service connection for chronic headaches.  In 
August 1979, the RO determined that the veteran's accidental 
head injury in service was incurred in the line of duty and 
was not due to his own willful misconduct.  In a rating 
action of August 1979, the RO granted the veteran service 
connection and a 10 percent rating for recurrent frontal 
headaches.  In a December 1979 rating decision, the rating 
assigned the service-connected headaches (classified as mixed 
cephalalgia) was increased to 30 percent.  This rating was 
made effective from April 1989 and had remained in effect 
ever since that time.  Prior to the RO decision on appeal, 
the RO most recently addressed the evaluation to be assigned 
for headaches in a July 1992 rating action.  At that time, 
the 30 percent rating was confirmed and continued.

In April 1996, the veteran reopened his claim and sought an 
increased evaluation in excess of 30 percent for his service-
connected headaches.  A VA treatment report was obtained 
which shows that in April 1996, the veteran complained to a 
neurologist that he experienced severe headaches 
approximately two to three times per week.  The report shows 
that he used Darvocet for his headaches, which was effective 
and helped him to cope with his symptoms.  The assessment was 
chronic headaches, and he was prescribed Darvocet and extra-
strength Tylenol.

In a written statement dated in September 1996, the veteran's 
spouse reported that she had been married to him for 15 
years.  During that time, she was aware of his suffering from 
recurrent headaches, sometimes lasting up to two days at a 
time.  On occasion, when arriving home from work, he would 
have to lie down and apply an ice pack to his head to ease 
the pain.  According to her, the veteran had days in which he 
could do nothing at all because of his headaches.  She also 
reported that the veteran avoided driving at night because 
the glare from oncoming car headlights would trigger his 
headaches.  She related that when he experienced headaches, 
his pain had a very adverse effect on his disposition and 
mood, and that his ill temper was very difficult for their 
two young children to understand.

At an October 1996 RO hearing, the veteran presented oral 
testimony in support of his claim.  He stated that he had 
been employed for the past eight years as an "air field 
tracer mechanic".  This job involved being in a noisy work 
environment.  Because of sensitivity to noise attributable to 
his service connected disability, he was issued full-sized 
earmuff type protection for his ears instead of the earplugs 
issued to most employees.   

The veteran reported that in the previous year, he lost 
approximately 80 to 100 work hours because of his headaches, 
and that he experienced headaches an average of three or more 
times per week.  Out of these, he would have a very severe 
headache sometimes once per week or sometimes twice per 
month.  The lesser headaches were described by him as being 
three to five in intensity on a scale from one to ten.  The 
severe ones were described as ten or higher, and sometimes 
accompanied with nausea.  The headaches also sometimes caused 
him to experienced blurred vision.  The duration of the 
headaches ranged from several hours to over a day, and 
sometimes going into the second day.  He stated that during 
these headache episodes, he was unable to perform his job or 
drive.  Whenever he was able, he preferred to withdraw from 
other people, lie down in a quiet area and put an ice pack on 
his head when he had an attack of headaches.  He reported 
that he needed to lie down an average of once per week 
because of his headaches.  He stated that he was able to 
perform his work, though not optimally, when he had his 
lesser headaches, but not at all when he had an attack of his 
severe headaches.  

The veteran stated that he was not able to determine what 
would cause his headaches, though he acknowledged that his 
headaches made him very sensitive to light and he avoided 
night driving because of this.  He reported that he his usual 
treatment for headaches was Tylenol.  However, he took 
Darvocet when he was not working or driving.  The headaches 
also interrupted his sleep.

The veteran stated that he had no social life outside of his 
wife and children because his headaches adversely affected 
his ability to tolerate and socialize with other people.  He 
was unable to eat, play with his children or watch television 
during his headache attacks.  

In the veteran's substantive appeal, which was received by VA 
in November 1996, he reported that he had purchased a 55-acre 
farm sixteen years earlier, and that though this farm was 
productive when he bought it, he was unable to generate an 
income from working the farm due to his chronic headaches.  
He also reported that several years earlier, he had obtained 
a very high score on his employer's supervisory examination, 
but despite that he had never been offered a supervisory 
position by his employers and was thus denied advancement to 
a higher paying position.  It was his opinion that his 
inability to effectively interact with other people due to 
his headaches denied him an opportunity to be promoted.  He 
contended that the aforementioned illustrations of his 
reduced income potential demonstrated severe economic loss 
due to his headaches, as contemplated by the rating schedule 
criteria.

In December 1998, the veteran submitted a diary which he kept 
to record his incidents of headache attacks for the period 
from January to the first day of December 1998.  According to 
the diary, the veteran experienced headaches of varying 
intensity, from mild to severe, with a frequency of at least 
ten times per month, to a maximum of fourteen times per 
month, and he occasionally was unable to go to work, or would 
have to leave work early, because of a severe headache 
attack.  

The report of a November 1998 VA examination shows that the 
veteran complained of having headaches which would occur 
about three to four times per week and would last anywhere 
from an hour to one to three days in duration.  He stated 
that he would experience one prostrating, severe headache 
episode per month.  Sometimes during his prostrating headache 
attacks, he was unable to drive a car and would need to have 
someone else drive him home from work.  The headaches were 
sometimes accompanied with nausea and light sensitivity 
which, in the veteran's opinion, appeared to be worsening.  
The veteran reported that he believed that his headache 
medication was losing its effectiveness to reduce his 
symptoms.  He stated that the headaches could be brought 
about by suddenly awakening to a ringing telephone.  He 
described the headaches as having no associated aura.  He 
reported that he was employed as a home maintenance mechanic 
and that he lost approximately 12 days of work per year due 
to his headaches.  

The examining VA physician stated in his report that he 
reviewed the veteran's record and noted that the veteran had 
a diagnosis of headaches with no neurological sequelae on his 
prior VA examination in 1992.  The examiner noted that 
treatment records at this VA clinic extended as far back as 
1988, and that these show a diagnosis of mixed cephalalgia of 
migraine plus muscle contraction.  Examination of the veteran 
in November 1998 shows that he was neurologically intact and 
normal.  The diagnosis was mixed cephalalgia with no 
neurological sequelae.  The examiner commented that the 
veteran experienced prostrating headaches approximately 
twelve times per year.

The veteran's VA medical records show that since date of the 
last final rating decision for his headaches (i.e., July 
1992), he had been treated for his headaches on several 
occasions.  An October 1996 treatment report shows that he 
complained of having headaches at the rate of once or twice 
per week, and described having a severe headache with light 
sensitivity, dizziness and prostration.  The physician noted 
that the veteran's current regime of extra-strength Tylenol, 
Darvocet and Temazepam allowed him to cope fairly effectively 
with his symptoms.  No change in his neurologic status was 
noted.  The diagnosis was chronic mixed cephalalgia 
(migraine/muscle contraction).  A subsequent VA pain clinic 
notation, dated in March 1997, shows that his medications 
were renewed.  A November 1997 VA clinic treatment report 
also shows that the same medicinal regimen was renewed.

II.  Analysis

The veteran contends that his service-connected headaches are 
worse than is reflected by the 30 percent rating currently 
assigned, and that a higher evaluation is warranted.  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his service connected disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

The veteran's chronic headaches are evaluated in 38 C.F.R., 
Part 4, of the rating schedule as analogous to migraine 
headaches.  The criteria for rating migraine headaches are 
found in 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998), and 
are as follows, in pertinent part:

8100 Migraine:

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability ................. 50 percent


With characteristic prostrating attacks occurring 
on an average once a month over last several 
months....... 30 percent

38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

In the present case, the veteran has been affected by 
recurrent headaches which sometimes require him to lie down 
in a quiet room.  The VA examination of November 1998 shows 
that he experienced prostrating headaches approximately 12 
times per year, which averages to one episode per month.  The 
medical evidence indicates that the severity and intensity of 
each headache attack varies, and he needs to use medications, 
including the prescription medications Temazepam and 
Darvocet, to reduce his symptoms to a point where he can 
operate on a functional level.   

The veteran has reported that his headaches have rendered him 
unable to work his farm to generate income, and have also 
caused him to lose approximately twelve workdays (or 80 to 
100 work hours) per year.  However, he also has reported that 
continues to hold a steady, full-time job as a mechanic, and 
his medical records indicate that his medication regimen has 
allowed him to function adequately despite his headaches.  At 
the time of his October 1996 RO hearing, he reported that he 
was employed by the same employer for eight years.  In light 
of his established ability to maintain steady employment, the 
evidence simply does not indicate that the veteran's service-
connected headaches have caused him to experience the level 
of severe economic inadaptability required for a 50 percent 
rating under Diagnostic Code 8100.  His claim for an 
increased rating must therefore be denied.  Because the 
evidence in this case is not in relative equipoise regarding 
the merits of this claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran appears to be requesting entitlement to an 
extraschedular rating.  He argues that he is unable to work 
his farm to generate income and has been denied promotions 
because of his headaches.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

There is no evidence in this case that the schedular criteria 
for evaluating the disability at issue are inadequate.  A 
higher evaluation is possible under the rating schedule; 
however, as detailed above, the medical evidence reflects 
that the veteran's headaches do not meet the schedular 
criteria for a disability rating in excess of the 30 percent 
currently in effect.  It does not appear that the veteran has 
an "exceptional or unusual" disability; he merely disagrees 
with the determination that his level of impairment from 
headaches does not warrant a higher disability rating.  The 
veteran has not required any periods of hospitalization for 
his headaches, and there is no evidence in the claims file to 
suggest marked interference with employment as a result of 
the service-connected headaches.  In this regard, the veteran 
has been asked to permit the VA to make inquiry of his 
employer concerning the effect of headaches on his ability to 
function at work.  The veteran chose not to cooperate in this 
request.  Based on the evidence of record, the disability 
picture is not such as to warrant referral for an 
extraschedular rating.


ORDER

An increased evaluation in excess of 30 percent for service-
connected headaches is denied.


Referral for an extraschedular rating is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

